     Case 8:19-cv-00995-RGK-SS Document 47 Filed 07/02/20 Page 1 of 5 Page ID #:255




1     DONALD W. SEARLES (Cal. Bar No. 135705)
      Email: searlesd@sec.gov
2     DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
3     MATTHEW T. MONTGOMERY (Cal. Bar No. 260149)
      Email: montgomerym@sec.gov
4
      Attorneys for Plaintiff
5     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
6     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
7     Los Angeles, California 90071
      Telephone: (323) 965-3998
8     Facsimile: (213) 443-1904
9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                     Western Division
12
13      SECURITIES AND EXCHANGE                Case No. 8:19-cv-00995-RGK-SS
        COMMISSION,
14                                             [PROPOSED] FINAL JUDGMENT AS
                   Plaintiff,                  TO RALPH C. GREAVES
15
             vs.
16
17      DAVID SIMS, MARIO PROCOPIO,
        RALPH C. GREAVES, ALC
18      HOLDINGS, LLC, EL CETHER-
        ELYOWN, and SIMS EQUITIES,
19      INC.,
20                 Defendants.
21
22
23
24
25
26
27
28

                                                               Case No. 8:19-cv-00995-RGK-SS
     Case 8:19-cv-00995-RGK-SS Document 47 Filed 07/02/20 Page 2 of 5 Page ID #:256




1           The Securities and Exchange Commission having filed a Complaint and
2     Defendant Ralph C. Greaves (“Defendant”) having entered a general appearance;
3     consented to the Court’s jurisdiction over him and the subject matter of this action;
4     consented to entry of this Final Judgment, without admitting or denying the
5     allegations of the Complaint (except as to jurisdiction); waived findings of fact and
6     conclusions of law; and waived any right to appeal from this Final Judgment.
7                                                I.
8           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendant
9     is permanently restrained and enjoined from, directly or indirectly, in the offer or sale
10    of any securities, by the use of any means or instruments of transportation or
11    communication in interstate commerce or by the use of the mails:
12          A.     employing any device, scheme or artifice to defraud;
13          B.     obtaining money or property by means of any untrue statement of a
14                 material fact or any omission to state a material fact necessary in order to
15                 make the statements made, in light of the circumstances under which
16                 they were made, not misleading; and
17          C.     engaging in any transaction, practice, or course of business which
18                 operates or would operate as a fraud or deceit upon the purchaser;
19    in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22    binds the following who receive actual notice of this Final Judgment by personal
23    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
24    attorneys; and (b) other persons in active concert or participation with Defendant or
25    with anyone described in (a).
26                                               II.
27          IT IS FURTHER ORDERED that Defendant is permanently restrained and
28    enjoined from, directly or indirectly, in connection with the purchase or sale of any

                                                  1
     Case 8:19-cv-00995-RGK-SS Document 47 Filed 07/02/20 Page 3 of 5 Page ID #:257




1     security, by the use of any means or instrumentality of interstate commerce, or of the
2     mails, or of any facility of any national securities exchange:
3           A.     employing any device, scheme or artifice to defraud;
4           B.     making any untrue statement of a material fact or to omit to state a
5                  material fact necessary in order to make the statements made, in the
6                  light of the circumstances under which they were made; and
7           B.     engaging in any act, practice, or course of business which operates or
8                  would operate as a fraud or deceit upon any person;
9     in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
10    thereunder, 17 C.F.R. §§ 240.10b-5.
11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13    binds the following who receive actual notice of this Final Judgment by personal
14    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
15    attorneys; and (b) other persons in active concert or participation with Defendant or
16    with anyone described in (a).
17                                              III.
18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
19    shall pay a civil penalty in the amount of $100,000.00 to the Securities and Exchange
20    Commission pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
21    Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall make
22    this payment with thirty (30) calendar days after entry of this Final Judgment.
23          Defendant may transmit payment electronically to the Commission, which will
24    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
25    be made directly from a bank account via Pay.gov through the SEC website at
26    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
27    check, bank cashier’s check, or United States postal money order payable to the
28    Securities and Exchange Commission, which shall be delivered or mailed to

                                                 2
     Case 8:19-cv-00995-RGK-SS Document 47 Filed 07/02/20 Page 4 of 5 Page ID #:258




1           Enterprise Services Center
2           Accounts Receivable Branch
3           6500 South MacArthur Boulevard
4           Oklahoma City, OK 73169
5     and shall be accompanied by a letter identifying the case title, civil action number,
6     and name of this Court; Defendant’s name as a defendant in this action; and
7     specifying that payment is made pursuant to this Final Judgment.
8           Defendant shall simultaneously transmit photocopies of evidence of payment
9     and case identifying information to the Commission’s counsel in this action. By
10    making this payment, Defendant relinquishes all legal and equitable right, title, and
11    interest in such funds and no part of the funds shall be returned to Defendant. The
12    Commission shall send the funds paid pursuant to this Final Judgment to the United
13    States Treasury. Defendant shall pay post-judgment interest on any delinquent
14    amounts pursuant to 28 USC § 1961.
15                                              IV.
16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
17    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
18    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
19    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
20    amounts due by Defendant under this Final Judgment or any other judgment, order,
21    consent order, decree or settlement agreement entered in connection with this
22    proceeding, is a debt for the violation by Defendant of the federal securities laws or
23    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
24    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
25                                               V.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
27    Consent is incorporated herein with the same force and effect as if fully set forth
28    herein, and that Defendant shall comply with all of the agreements set forth therein.

                                                 3
     Case 8:19-cv-00995-RGK-SS Document 47 Filed 07/02/20 Page 5 of 5 Page ID #:259




1                                               VI.
2           IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
3     action for the purpose of enforcing the terms of this Judgment and implementing and
4     carrying out the terms of all orders and decrees which may be entered herein and to
5     entertain any suitable application or motion for additional relief within the
6     jurisdiction of this Court.
7                                               VII.
8           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
9     Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
10    without further notice.
11
12    IT IS SO ORDERED.
13
14    Dated: July 2, 2020                    ________________________________
15                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
